 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11                         IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                                WESTERN DISTRICT COURT OF WASHINGTON
12
     Re:
13                                                            In Chapter 7 Proceeding
                                                              No. 18-43517-MJH
14   DONALD PIERCE RUSSELL
     SHERYL MARIE RUSSELL
15
                      Debtor(s)                               ORDER CORRECTING
16                                                            SPELLING
                                                              DEBTOR’S NAME
17

18   ______________________________

19   It is ORDERED that joint debtor’s name should be corrected in the court record to reflect the correct

     spelling of his name as DONALD PIERCE RUSSELL.
20
                                       ///end of order///
21
     Presented by:
22
     /s/ Ellen Ann Brown
23   Ellen Ann Brown WSB 27992
     Attorney at Law
24

25
                                                                          BROWN and SEELYE PLLC
                                                                            744 South Fawcett Ave.
                                                                             Tacoma, WA 98402
                                                                                253-573-1958
                                                                              Fax 253-274-1200
